               Case 19-11984-CTG            Doc 1144        Filed 06/01/20       Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                        )
In re:                                                  )     Chapter 11
                                                        )
Fred’s, Inc., et al.1                                   )     Case No. 19-11984 (CSS)
                                                        )
                         Debtors.                       )     Jointly Administered
                                                        )

         NOTICE OF SECOND AMENDED2 AGENDA OF MATTERS SCHEDULED FOR
           HEARING ON JUNE 1, 2020 AT 1:00 P.M. (EASTERN DAYLIGHT TIME)

 This hearing will be held telephonically and by video. All parties wishing to appear must
do so telephonically by contacting COURTCALL, LLC at 866-582-6878 no later than June
 1, 2020, at 12:00 p.m. (ET) to sign up. Additionally, anyone wishing to appear by Zoom is
 invited to use the link below. All parties that will be arguing or testifying must appear by
                                    Zoom and CourtCall.

    PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING WILL BE
        MUTED AND THE ONLY AUDIO WILL BE THROUGH COURTCALL.

                                   Topic: In re Fred’s, Inc.
                  Time: June 1, 2020, 1:00 PM Eastern Time (US and Canada)

                                      Join ZoomGov Meeting
                          https://debuscourts.zoomgov.com/j/1603257295

                                       Meeting ID: 160 325 7295

                                            Join by SIP
                                    1603257295@sip.zoomgov.com

CONFIRMATION HEARING

1.        Joint Chapter 11 Plan for Fred’s, Inc. and the Debtor Affiliates (SOLICITATION
          VERSION) (D.I. 894, filed 3/5/20).

1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Fred’s Stores of Tennessee, Inc. (9888); Fred’s Inc. (4010); National Equipment
Management and Leasing, Inc. (4296); National Pharmaceutical Network, Inc. (9687); Reeves-Sain Drug Store, Inc.
(4510); Summit Properties-Jacksboro, LLC (9161); Summit Properties-Bridgeport, LLC (2200); and 505 N. Main
Opp, LLC (5850). The Debtors’ address is 6625 Lenox Park, Suite 200, Memphis, TN 38115.

2
          Amended items appear in bold.
     Case 19-11984-CTG          Doc 1144     Filed 06/01/20      Page 2 of 5




Objection Deadline: April 9, 2020 at 4:00 p.m. (ET). Extended to April 27, 2020 at 4:00
p.m. (ET) for Cardinal Health 110, LLC and Cardinal Health 112, LLC; extended to May
4, 2020 at 4:00 p.m. (ET) for the Office of the United States Trustee for the District of
Delaware (the “UST”); extended to April 22, 2020 at 4:00 p.m. (ET) for VRC
Companies, LLC; extended sine diem for the Committee.

Responses Received:

a)     Informal comments from Mississippi Department of Revenue;

b)     Informal comments from the UST;

c)     Informal comments from the Committee;

d)     Informal comments from FirstChoice Property & Development, LLC;

e)     Texas Taxing Jurisdictions Objection to Joint Chapter 11 Plan for Fred’s Inc. and
       the Debtor Affiliates Set Forth Herein (D.I. 947, filed 3/26/20);

f)     Objection of the Chubb Companies to Joint Chapter 11 Plan for Fred’s Inc. and
       the Debtor Affiliates Set Forth Herein (D.I. 991, filed 4/09/20) (the “Chubb
       Objection”);

g)     Limited Objection of Pauline Carthern to the Joint Chapter 11 Plan for Fred’s,
       Inc. and its Debtor Affiliates (D.I. 992, filed 4/09/20) (the “Carthern Objection”);

h)     Limited Objection of Certain Personal Injury Tort Claimants to the Joint Chapter
       11 Plan for Fred’s, Inc. and the Debtor Affiliates Set Forth Herein (D.I. 995, filed
       4/09/20) (the “Tort Claimants Objection”);

i)     Objection of the State of Mississippi to Confirmation of Plan and for Related
       Relief (D.I. 997, filed 4/09/20);

j)     Limited Objection and Reservation of Rights of VRC Companies, LLC and
       Certain of its Affiliates to Confirmation of the Joint Chapter 11 Plan for Fred’s,
       Inc. and the Debtor Affiliates Set Forth Herein and Objection to Cure Claims, to
       Assumption and to Potential Rejection of Executory Contract (D.I. 1020, filed
       4/22/20); and

k)     Withdrawal of the Texas Taxing Jurisdictions’ Objection to Joint Chapter 11 Plan
       for Fred’s Inc. and the Debtor Affiliates Set Forth Herein (D.I. 1051, filed
       4/28/20).

Related Documents:

a)     Order Approving the Disclosure Statement, (II) Fixing Voting Record Date, (III)
       Approving Solicitation Materials and Procedures for Distribution Thereof, (IV)
     Case 19-11984-CTG         Doc 1144      Filed 06/01/20     Page 3 of 5




      Approving Forms of Ballots and Establishing Procedures for Voting on Plan, (V)
      Scheduling Hearing and Establishing Notice and Objection Procedures in Respect
      of Confirmation of Plan, and (VI) Granting Related Relief (D.I. 892 filed
      3/03/2020);

b)    Joint Chapter 11 Plan for Fred’s, Inc. and the Debtor Affiliates (D.I. 755, filed
      1/21/2020);

c)    Disclosure Statement (Proposed) Pursuant to Section 1125 of the Bankruptcy
      Code with Respect to the Debtors’ Joint Plan (D.I. 756, filed 01/21/20);

d)    Joint Chapter 11 Plan for Fred’s, Inc. and the Debtor Affiliates (D.I. 840, filed
      02/14/2020);

e)    Joint Chapter 11 Plan for Fred’s, Inc. and the Debtor Affiliates (REDLINE) (D.I.
      841, filed 02/14/2020);

f)    Disclosure Statement (Proposed) Pursuant to Section 1125 of the Bankruptcy
      Code with Respect to the Debtors’ Joint Plan (D.I. 843, filed 02/14/20);

g)    Disclosure Statement (Proposed) Pursuant to Section 1125 of the Bankruptcy
      Code with Respect to the Debtors’ Joint Plan (REDLINE) (D.I. 844, filed
      02/14/20);

h)    Joint Chapter 11 Plan for Fred’s, Inc. and the Debtor Affiliates (D.I. 865, filed
      2/23/20);

i)    Joint Chapter 11 Plan for Fred’s, Inc. and the Debtor Affiliates (REDLINE)
      (D.I.866, filed 2/23/20);

j)    Disclosure Statement (Proposed) Pursuant to Section 1125 of the Bankruptcy
      Code with Respect to the Debtors’ Joint Plan (D.I. 867, filed 2/23/20);

k)    Disclosure Statement (Proposed) Pursuant to Section 1125 of the Bankruptcy
      Code with Respect to the Debtors’ Joint Plan (REDLINE) (D.I. 868, filed
      2/23/20);

l)    Joint Chapter 11 Plan for Fred’s, Inc. and the Debtor Affiliates (SOLICITATION
      VERSION) (REDLINE) (D.I. 895, filed 3/05/20);

m)    Disclosure Statement (Proposed) Pursuant to Section 1125 of the Bankruptcy
      Code with Respect to the Debtors’ Joint Plan (D.I. 896, filed 03/05/20);

n)    Disclosure Statement (Proposed) Pursuant to Section 1125 of the Bankruptcy
      Code with Respect to the Debtors’ Joint Plan (REDLINE) (D.I. 897, filed
      3/05/20);
     Case 19-11984-CTG         Doc 1144     Filed 06/01/20     Page 4 of 5




o)     Plan Supplement to Joint Chapter 11 Plan for Fred’s, Inc. and the Debtor
       Affiliates (D.I. 979, filed 4/06/20);

p)     Notice of Adjournment of Confirmation Hearing and Extension of Certain Other
       Deadlines Related to Confirmation of Debtors’ Joint Chapter 11 Plan for Fred’s,
       Inc. and the Debtor Affiliates Set Forth Herein (D.I. 1017 filed 4/21/20);

q)     Notice of Further Adjournment of Confirmation Hearing and Extension of Certain
       Other Deadlines Related to Confirmation of Debtors’ Join Chapter 11 Plan for
       Fred’s Inc. and the Debtor Affiliates Set Forth Herein (D.I. 1092, filed 5/18/20);

r)     Amended Joint Chapter 11 Plan for Fred’s, Inc. and the Debtor Affiliates Set
       Forth Herein (D.I. 1107, filed 5/22/20);

s)     Amended Joint Chapter 11 Plan for Fred’s, Inc. and the Debtor Affiliates Set
       Forth Herein (REDLINE) (D.I. 1108, filed 5/22/20); and

t)     Notice of Filing Second Plan Supplement to the Joint Chapter 11 Plan for Fred’s,
       Inc. and the Debtor Affiliates Set Forth Herein (D.I. 1109, filed 5/22/20).

u)     Modified Amended Joint Chapter 11 Plan for Fred’s, Inc. and the Debtor
       Affiliates Set Forth Herein (D.I. 1128, filed 5/28/20);

v)     Modified Amended Joint Chapter 11 Plan for Fred’s, Inc. and the Debtor
       Affiliates Set Forth Herein (REDLINE) (D.I. 1129, filed 5/28/20);

w)     Declaration of Mark A. Renzi in Support of Confirmation of Modified Amended
       Joint Chapter 11 Plan for Freds, Inc. and the Debtor Affiliates Set Forth Herein
       (D.I. 1136, filed 5/28/20);

x)     Declaration of Stephenie Kjontvedt of Epiq Corporate Restructuring, LLC
       Regarding Voting and Tabulation of Ballots Cast on the Joint Chapter 11
       Plan for Fred’s, Inc. and the Debtor Affiliates Set Forth Herein (D.I. 1140,
       filed 5/31/20);

y)     Debtors’ Memorandum of Law in Support of an Order Confirming Modified
       Amended Joint Chapter 11 Plan for Fred’s, Inc. and the Debtor Affiliates Set
       Forth Therein (D.I. 1142, filed 5/31/20); and

z)     Notice of Filing of Proposed Findings of Fact, Conclusions of Law, and
       Order Confirming the Modified Amended Joint Chapter 11 Plan for Fred’s,
       Inc. and the Debtor Affiliates Set Forth Herein (D.I. 1143, filed 6/1/20).

Status: Responses a, b, c, d, e, i, and j are resolved. The Chubb Objection, the Carthern
        Objection and the Tort Claimants Objection are going forward. The Debtors may
        present the live testimony of Mark Renzi, the Debtors’ Chief Restructuring
        Officer, and Stephenie Kjontvedt from Epiq Corporate Restructuring, LLC, the
           Case 19-11984-CTG        Doc 1144      Filed 06/01/20    Page 5 of 5




             declarant with respect to the Debtors’ voting tabulation. Mr. Renzi is located in
             Boston, Massachusetts, and Ms. Kjontvedt is located in Lloyd Harbor, New York.

Dated: June 1, 2020                 MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                     /s/ Joseph C. Barsalona II
                                    Derek C. Abbott (No. 3376)
                                    Andrew R. Remming (No. 5120)
                                    Joseph C. Barsalona II (No. 6102)
                                    Andrew R. Workman (No. 6710)
                                    1201 North Market Street, 16th Floor
                                    P.O. Box 1347
                                    Wilmington, Delaware 19899-1347
                                    Telephone: (302) 658-9200
                                    Facsimile: (302) 658-3989
                                    Email: dabbott@mnat.com
                                            aremming@mnat.com
                                            jbarsalona@mnat.com
                                            aworkman@mnat.com

                                    - and -

                                    Adam L. Shiff (admitted pro hac vice)
                                    Robert M. Novick (admitted pro hac vice)
                                    KASOWITZ BENSON TORRES LLP
                                    1633 Broadway
                                    New York, New York 10019
                                    Telephone: (212) 506-1700
                                    Facsimile: (212 506-1800
                                    Email: ashiff@kasowitz.com
                                           rnovick@kasowitz.com

                                    Counsel for Debtors and Debtors in Possession
